 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural andOrnamental Iron Workers, Local No. 433(RPM Erectors, Inc.) and Waldo F. Kusterns.Case 21-CB-7122February 11, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn July 29, 1982, Administrative Law JudgeJoan Wieder issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge onlyto the extent consistent herewith.I In sec. III, B, par. 2, of her Decision, the Administrative Law Judgefound that Joe Ward, Respondent's financial secretary-treasurer and busi-ness manager, told Waldo Kusterns, a member of Respondent, that hewould not dispatch Kusterns to a job because Kusterns was in arrears inhis supplemental dues. In fn. 9 and Conclusion of Law 4, the Administra-tive Law Judge concluded that Ward's statement is a violation of Sec.8(bXIXA) and (2) of the Act. We agree that the statement constitutes aviolation of Sec. 8(bXIXA), but we find that it does not constitute an at-tempt to cause an employer to discriminate against an employee in viola-tion of Sec. 8(aX3). We will amend the Administrative Law Judge's Con-clusions of Law accordingly.In that same section of the Decision, par. 4, the Administrative LawJudge alluded to the doctrine of res judicata in her discussion of whetherthe complaint properly alleged that Respondent refused to refer Kusternsfor employment in a bargaining unit different from the one in which heincurred his dues liability. We find that the complaint allegation was suf-ficient to apprise Respondent of the complained-of conduct and, further,that the issue of separate units el non was fully and fairly litigated. Wenote, however, that the doctrine of res judicata has no application in thiscontext. Res judicata is the doctrine that a final judgment is conclusive ofcauses of action and of facts or issues thereby litigated, as to the partiesand their privies. 46 Am. Jur. 2d Judgments § 46 (1969).Finally, in sec. III, E, I, the Administrative Law Judge rejected Re-spondent's contention that the doctrines of res judicata and collateral es-toppel preclude the General Counsel from litigating the issue of whetherKusterns must attempt to exhaust his contractual remedies. Respondent'scontention is based on a decision of a California state court which heldthat the plaintiffs, including Kusterns, must exhaust their contractual rem-edies before they may bring an action in state court alleging that Re-spondent breached the collective-bargaining agreement. We agree withthe Administrative Law Judge that there is no merit in Respondent's resjudicata and collateral estoppel defenses. In this connection, we note thatthe Board has found that a state court adjudication does not bar subse-quent relitigation of the same issue before the Board. See, e.g., B G. Cos-rich & Son. Inc., 243 NLRB 79, 81 (1979), reversed on other grounds 613F.2d 450 (2d Cir. 1980). Here, utilization of the contractual grievanceprocedure is not mandatory because the interest of the employee is clear-ly in conflict with that of the Union, as was found in International Associ-ation of Bridge. Structural and Ornamental Iron Workers, Local No. 433(The Associated General Contractors of California, Inc.), 228 NLRB 1420,1439-40 (1977), enfd. 600 F.2d 770 (9th Cir. 1979).266 NLRB No. 36AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law 4and renumber the subsequent Conclusion of Lawaccordingly:"4. By failing and refusing to refer Waldo F.Kusterns to employment at RPM Erectors, Inc., atLankersheim Boulevard, North Hollywood, Cali-fornia, because he failed to pay dues although hewas under no obligation to do so in order to obtainsuch employment, Respondent has violated Section8(b)(1)(A) and (2) of the Act."5. By telling Waldo F. Kusterns that it wouldnot refer him to employment at RPM Erectors,Inc., at Lankersheim Boulevard, North Hollywood,California, on November 21, 1979, because hefailed to pay dues although he was under no obli-gation to do so in order to obtain such employ-ment, Respondent has violated Section 8(b)(1XA)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,International Association of Bridge, Structural andOrnamental Iron Workers, Local No. 433, Los An-geles, California, its officers, agents, and repre-sentatives, shall:1. Cease and desist from:(a) Failing and refusing to refer Waldo F. Kus-terns to employment at RPM Erectors, Inc., atLankersheim Boulevard, North Hollywood, Cali-fornia, because he failed to pay dues although hewas under no obligation to do so in order to obtainsuch employment.(b) Telling Waldo F. Kusterns that it will notrefer him for employment at RPM Erectors, Inc.,at Lankersheim Boulevard, North Hollywood,California, because he failed to pay dues althoughhe was under no obligation to do so in order toobtain such employment.(c) Telling employees or applicants for employ-ment that it was dispatching referrals in derogationof the established contractual hiring hall procedure.(d) Denying hiring hall referral registrants theright to review and inspect the dispatch book main-tained by Respondent in the operation of its hiringhall.(e) In any like or related manner restraining orcoercing employees or applicants for employmentin the exercise of the rights guaranteed them bySection 7 of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:154 IRON WORKERS, LOCAL NO. 433(a) Notify RPM Erectors, Inc., in writing, with acopy furnished to Waldo F. Kusterns, that it hasno objection to the hiring or employment of Kus-terns, and request RPM Erectors, Inc., to hire Kus-terns for the employment which he would havehad were it not for Respondent's unlawful conduct,or for substantially equivalent employment.(b) Make whole Waldo F. Kusterns for any lossof pay and benefits he may have suffered by reasonof the discrimination practiced against him, in themanner set forth in the section of the Administra-tive Law Judge's Decision entitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all records pertaining to employment throughits hiring hall, and all records relevant and neces-sary for compliance with this Order.(d) Post at all places where notices to membersand applicants for referral are posted copies of theattached notice marked "Appendix."2Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 21, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.Is n the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to refer WaldoF. Kusterns to employment at RPM Erectors,Inc., at Lankersheim Boulevard, North Holly-wood, California, because he failed to paydues although he was under no obligation todo so in order to obtain such employment.WE WILL NOT tell Waldo F. Kusterns thatwe will not refer him for employment at RPMErectors, Inc., at Lankersheim Boulevard,North Hollywood, California, because hefailed to pay dues although he was under noobligation to do so in order to obtain such em-ployment.WE WILL NOT tell employees or applicantsfor employment that we dispatch referrals inderogation of the established contractual hiringhall procedure.WE WILL NOT deny hiring hall referral reg-istrants the right to review and inspect the dis-patch book maintained by us in the operationof our hiring hall.WE WILL NOT in any like or related mannerrestrain or coerce employees or applicants foremployment in the exercise of the rights guar-anteed them by Section 7 of the Act.WE WILL notify RPM Erectors, Inc., inwriting, with a copy furnished to Waldo F.Kusterns, that we have no objection to thehiring of Kusterns, and request RPM Erectors,Inc., to hire Kusterns for the employmentwhich he would have had were it not for ourunlawful conduct, or for substantially equiva-lent employment.WE WILL make whole Waldo F. Kusternsfor any loss of pay and benefits he may havesuffered by reason of the discrimination prac-ticed against him, with interest.INTERNATIONAL ASSOCIATION OFBRIDGE, STRUCTURAL AND ORNA-MENTAL IRON WORKERS, Local No.433DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: This casewas heard before me in Los Angeles, California, onApril 1, 1982,1 pursuant to a complaint issued by the Re-gional Director for the National Labor Relations Boardfor Region 21 on June 17, 1981, and which is based on acharge filed by Waldo F. Kusterns, an individual, on No-vember 21, 1971. The complaint alleges that Internation-al Association of Bridge, Structural and Ornamental IronWorkers, Local No. 433, herein called Respondent orUnion, has engaged in certain violations of Section8(bXI)(A) and (2) of the National Labor Relations Act,as amended (herein called the Act).IssuesThe complaint alleges in substance that Respondentcoerced applicants for job referrals by informing themthat the Union's agents were making referrals in deroga-tion of the contractual and established hiring hall proce-dures (referred to herein as "back dooring"); threateningI All dates herein refer to 1979 unless otherwise indicated.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKusterns, who was on the referral list, with physicalharm when he asked to see the dispatch book in order todiscourage him from making such requests in the future;and refusal to refer Kusterns to employment with RPMbecause he had not paid his supplemental dues underprovisions of a collective-bargaining agreement differentfrom RPM's. Respondent admits in its defense that it re-fused to refer Kusterns to the RPM job but asserts thatsuch refusal was lawful. The Union also denies commit-ting any violations of the Act and raises the affirmativedefense of collateral estoppel.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent on May6, 1982.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE EMPLOYER'S BUSINESSRespondent admits that the Employer, RPM Erectors,Inc., is a California corporation engaged in the erectionof nonstructural metals which maintains a principal placeof business in San Ramon, California. It further admitsthat during the past year, in the course and conduct ofits business, the Employer has provided services valuedin excess of $50,000 to customers located outside theState of California. Accordingly, it admits, and I find,that the Employer is engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that it is a labor organi-zation within the meaning of Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundBased on stipulations and uncontroverted record evi-dence, it is found that Waldo F. Kusterns worked for anemployer named Guy F. Atkinson Construction Compa-ny on a job at Diablo Canyon in California, from lateJuly 1978 to February 2, 1979. Kusterns has been amember of the Union since 1973. The jobsite was cov-ered by a multiemployer collective-bargaining agreementreferred to as the District Council Agreement,2whichhad a provision requiring the payment of supplementaldues in the amount of 15 cents an hour for every hourworked.3Kusterns, among others, refused to pay thisI The document is formally titled "Iron Worker Employers State ofCalifornia and a Portion of Nevada ... and District Council of IronWorkers of the State of California and Vicinity ...'. Guy F. Atkinsonbelonged to a multiemployer association which was a signatory to thisagreement.s The provision also required its members to sign cards authorizing theCalifornia Field Iron Workers Vacation Trust Fund to deduct the statedamount from the sum the employer contributes for each working man.supplemental dues obligation4which the parties stipulat-ed was lawfully incurred and owed to the Union. TheUnion is a member of the District Council and is a partyto the District Council Agreement. This agreement con-tains a union-security clause requiring employees of sig-natory employers to become members on the eighth dayof their employment. Section 5 of the District CouncilAgreement indicates that Respondent operates an exclu-sive hiring hall which is not claimed to be unlawful andappears consonant with the requirements of Local 357,Teamsters [Los-Angeles-Seattle Motor Express] v.N.L.R.B., 365 U.S. 667 (1961). Also the testimony re-veals that the Union's operating procedures were thoseof an exclusive hiring hall.B. The Alleged Refusal To DispatchKusterns signed Respondent's out-of-work book inJune 1979 and was assigned the highest number in hisclassification. The lower the number, the closer the indi-vidual is to the top of the dispatch list. Respondent'sbusiness agents act as dispatchers on a weekly rotationalbasis. The dispatcher sits in a raised glassed-in booth, an-nounces the jobs available, and the individuals in thehiring hall can bid on these jobs. The bidder(s) with thelowest number(s) in the appropriate classification is theindividual dispatched on the job.On or about November 20, 1979, Joe Ward5askedKusterns to work for RPM. Kusterns replied he wishedto "think about it." About 1-1/2 hours later, Kusternsbid on the job. Ward checked and ascertained that Kus-terns was in arrears in his supplemental dues payments,therefore the Union declined to dispatch Kusterns onthat date and someone else with a higher number wasdispatched in his place. Kusterns was number 3 on the Alist on this date. The two individuals ahead of him on thelist were not bidding on jobs.6Therefore, absent the sup-plemental dues arrearages, Kusterns would have beendispatched ahead of the individual who was referred tothe RPM job. The following day, November 21, Kus-terns agains asked Ward to dispatch him to the RPMjob. According to Kusterns, whose testimony was not di-rectly refuted and is credited based on demeanor, inher-ent probabilities, and demonstrated clarity of recall ofevents, Ward replied to the request, saying "Fuck, no, Iwon't dispatch you. You haven't paid the supplementaldues." Respondent admitted refusing to dispatch Kus-terns to the RPM job.7Kusterns admitted that profane4 Kusterns joined with others in challenging the legality of the supple-mental dues and the matter was apparently settled prior to the hearingherein.I In 1979 Ward was employed by Respondent as a business agent.Concurrently he is the financial secretary-treasurer and business managerof the Union. Ward is an agent of Respondent. See Carpenters DistrictCouncil of Denver and Vicinity (Hensel Phelps Construction Co.), 222NLRB 551, 553, fn. 2 (1976).6 In fact, there was a shortage of iron workers in Los Angeles, andKusterns could have had almost any job he bid on from July, shortlyafter he signed the out-of-work book, until February 20 and thereafter.7 Ward testified that on November 20 he told Kusterns he could notgive him the job because he owed supplemental dues; therefore he re-fused to dispatch him. He did not testify about any events occurring onNovember 21.156 IRON WORKERS, LOCAL NO. 433language was frequently used at the hiring hall, albeit noton the part of business agents. On February 28, 1980,Kusterns was dispatched to a job at RPM after agreeingto pay the arrearages in supplemental dues payments,and C. W. Lansford, the financial secretary-treasurer andbusiness manager of the Union, advanced the money forsuch payment to him. Kusterns did pay his supplementaldues on March 31, 1980.Counsel for the General Counsel argues that RPM issignatory to a collective-bargaining agreement differentfrom that under which Kusterns incurred his dues delin-quencies, hence the Union's refusal to refer Kusterns vio-lated Section 8(b)(l)(A) and (2) of the Act.8It is wellsettled that unions cannot lawfully require an employeeto satisfy a dues arrearage incurred in one bargainingunit as a condition precedent to employment in a differ-ent unit. See Iron Workers Local 118, International Associ-ation of Bridge and Structural Ironworkers, AFL-CIO(Pittsburgh Des Moines Steel Company), 257 NLRB 564(1981); Millwright and Machinery Erectors, Local UnionNo. 740, et al., AFL-CIO (Tallman Constructors, a JointVenture), 238 NLRB 159, 160-161 (1978); William Black-well, d/b/a Carolina Drywall Company, 204 NLRB 1091,(1973); International Union of Operating Engineers, LocalNo. 139 and its Agent Leroy Fitzsimmons (T J, ButtersConstruction), 198 NLRB 1195 (1972). Cf. N.LR.B. v.Campbell Soup Company, et al., 378 F.2d 259 (9th Cir.1967), cert. denied 389 U.S. 900 (employer and unionviolated Act by conditioning employment upon paymentof union dues during the first 30 days of employment);N.LR.B. v. Spector Freight Systems Inc., et al., 273 F.2d272, 276 (8th Cir. 1960), cert. denied 362 U.S. 962 ("pay-ment of [union] dues or other debts accruing ...priorto employment, may not be required as a condition ofcontinued employment").9Respondent argues that different collective-bargainingagreements are not involved herein, that the RPM joband the Guy F. Atkinson project were subject to thesame agreement. Respondent further argues that theGeneral Counsel has not raised the issue of whether Kus-terns sought referral under a different collective-bargain-ing unit as opposed to referral under a different collec-tive-bargaining agreement inasmuch as the complaint al-leges that the unlawful action was the failure to referKusterns because he "had not paid his supplemental duesunder provisions of a collective-bargaining agreement·Sec. 8(bXIXA) and (2) provides:It shall be an unfair labor practice for a labor organization or itsageqts-(l) to restrain or coerce (a) employees in the exercise of theright guaranteed in Section 7: Provided, That this paragraph shall notimpair the right of a labor organization to prescribe its own ruleswith respect to the acquisition or retention of membership therein(2) to cause or attempt to cause an employer to discriminateagainst an employee in violation of subsection (aX3) or to discnmi-nate against an employee with respect to whom membership in suchorganization has been denied or terminated on some ground otherthan his failure to tender the periodic dues and the initiation fees uni-formly required as a condition of acquiring or retaining membership9 Further, a threat to commit a violation of Sec. 8(bXIXA) and (2) ofthe Act is in itself an unfair labor practice. See N.LR.B. v. InternationalLongshoremen's & Warehousemen's Union, Local 13, 581 F.2d 1321, 1322-23 (9th Cir. 1978), cert. denied 440 U.S. 935 (1979).different from RPM's."'°Hence, Respondent avers, thedoctrine of res judicata obtains in these circumstances.This argument is found to be without merit. The recordis replete with evidence relative to the unit issue and wasadduced without objection. Further, Respondent put insubstantial record evidence. On this issue also, the bareallegation of res judicata is not accompanied by any prof-fer or argument that consideration of the "unit" issuewould be prejudicial. Therefore, even assuming arguendothat no such allegation was made in the complaint, theissue has been fully and fairly litigated. See Clear PineMouldings, Inc. v. N.L.R.B., 632 F.2d 721, 728 (9th Cir.1980); N.L.R.B. v. Olympic Medical Corporation, 608 F.2d762, 763 (9th Cir. 1979). However, it is found that thecomplaint did contain the unit issue for, as stated above,the refusal to refer because of failure to pay supplementaldues "under provisions of a collective-bargaining agree-ment different from RPM's" is violative of the Act onlyif the obligation to pay the supplemental dues was in-curred in a bargaining unit different from the bargainingunit involved in the refusal to refer. Accordingly, thecomplaint is found to have met the requirement of dueprocess by fairly apprising the Union of the chargesagainst it. See N.LR.B. v. Mackay Radio & TelegraphCo., 304 U.S. 333, 349-351 (1938); Consumers PowerCompany v. N.L.R.B., 113 F.2d 38, 43 (6th Cir. 1940)("Matters of evidence need not be recited in the com-plaint"). See also N.L.R.B. v. Antonino Carilli, d/b/a An-tonino's Restaurant, 648 F.2d 1206, 1211 (9th Cir. 1981)("Actions before the Board are not subject to the techni-cal pleading requirements of a private lawsuit"). Thusthe dispositive issue is whether Kusterns incurred a duesarrearage in a bargaining unit different from that cover-ing the RMP job. To resolve this question, it must be de-termined which of the contracts RPM signed was appli-cable to the RPM job on Lankersheim Boulevard inNorth Hollywood, California.There is no question that the supplemental dues obliga-tions were incurred while Kusterns was employed byGuy F. Atkinson, which was governed by the DistrictCouncil Agreement. Hence, the dues obligation was in-curred in the District Council unit. Willy Francis, theoffice manager of Guy F. Atkinson Construction Compa-ny, testified that the only agreement with the Iron Work-ers the company was party to was the District CouncilAgreement. According to Walter Radtke, the presidentof RPM, when the company was incorporated in 1968 hesigned an independent memorandum agreement withLocal Union 378, International Association of Bridge,Structural and Ornamental Iron Workers, the local oper-ative at his principal place of business, which incorporat-ed by reference the District Council Agreement." Ac-ti Par. II of the complaint." As here pertinent, the memorandum agreement provides:When the Master Agreement is terminated or open for modifica-tion or amendment, on notice thereunder, either party to this agree-ment may terminate this agreement on one hundred twenty (120)days written notice to the other.During the effective life of this agreement at such time as theMaster Agreement may be no longer in force or effect due to effec-tive termination thereof, then and in that event, the parties to thisContinued157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to Radtke's uncontroverted testimony, thisagreement has never been terminated or canceled and isstill in effect. Thus, he believes RPM was bound to theDistrict Council Agreement which, as here pertinent,was in effect from July 1, 1977, through June 30, 1980.There was no showing that RPM participated in the ne-gotiating of the multiemployer, multilocal union agree-ment. The District Council Agreement covers geo-graphically the State of California and certain namedcounties in the State of Nevada.On January 12, 1970, RPM Erectors signed an agree-ment with the International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, to facili-tate their conduct of out-of-state business. This agree-ment, hereinafter called the International Agreement, hasnot been canceled by either RPM or the International.The International Agreement provides in part:1. This agreement becomes effective January 12,1970, and shall continue in effect until terminatedby three months' written notice from either party tothe other. Changes may be made at any time bymutual consent.2. This agreement shall be effective in all placeswhere work is being performed or is to be per-formed by the Employer-or by any person, firm orcorporation owned or financially controlled by theEmployer, and covers all work coming under thejurisdiction of the Association.3. The Employer recognizes the Association asthe sole and exclusive bargaining representative forall employees employed on all work coming underthe jurisdiction of the Association.4. The Employer agrees not to sublet any workunder the jurisdiction of the Association or its localunions-to any person, form or corporation not incontractual relationship with this Association of itsaffiliated Local Unions.5. All employees who are members of the Inter-national Association of Bridge, Structural and Orna-mental Iron Workers on the effective date of thiscontract shall be required to remain members of theAssociation in good standing as a condition of em-ployment during the term of this contract. All em-ployees may be required to become and remainmembers of the Association in good standing as acondition of employment from and after the thirty-first day following the dates of their employment,or the effective date of this contract, whichever islater. (This clause shall be effective only in thosestates permitting Union Security.)6. The Employer agrees to abide by the GeneralWorking Rules of this Association and to pay thescale of wages, work the schedule of hours andconform to the conditions of employment in forceand effect in the locality in which the Employer isperforming or is to perform work, provided thatsuch conditions are not in violation of the NationalLabor Relations Act.agreement shall operate as Employer and Labor Organizations strict-ly under the terms of the General Working Rules and working con-ditions and wage scale of the Union [Local 378].7. The Employer agrees to employ Journeymenin any territory where work is being performed inaccordance with the Referral Plan in force andeffect in the jurisdiction of the Local Union wheresuch work is being performed or is to be performed,a sample copy of which Referral Plan is annexedhereto marked "Appendix A" and made a parthereof. 1 29. In case a dispute arises which involves a ques-tion of the scale of wages or the General WorkingRules of the Association, the matter shall be re-ferred to the General President of the InternationalAssociation of Bridge, Structural and OrnamentalIron Workers and he or his representative shallmeet with a representative of the Employer whoshall take steps at once to ascertain the facts andrender a decision thereon.Where the dispute involves a scale of wages anydecision rendered shall be retroactive to the date onwhich the dispute originated.In case the representative of the Employer andthe representative of the Association are unable toreach an agreement on the facts in the case theymay select an agency mutually agreeable to them tohear and pass upon the case in dispute.ConclusionsThere are several differences between the Internationalagreement and the District Council agreement. Theunion-security provisions of the two agreements are dif-ferent. In the International agreement, the employee is tobecome or remain a member in good standing of the as-sociation as a condition of employment from and afterthe 31st day of employment, whereas the District Coun-cil agreement requires the individual to become amember after the 8th day of employment. There is nolanguage in either of the agreements which resolveswhich contract necessarily prevails in the event of an in-consistency. Therefore, argues counsel for GeneralCounsel, the latter contract supersedes the former con-tract as to inconsistent provisions, citing N.L.R.B. v. In-ternational Union of Operating Engineers Local No. 12,AFL-CIO, 323 F.2d 545 (9th Cir. 1963). There was noshowing that the two agreements were inconsistent re-garding referral procedures. In fact, the Internationalagreement requires the employer to agree to "conform tothe conditions of employment in force and effect in thelocality in which the employer is performing or is to per-form work ...in accordance with the Referral Plan infull force and effect in the jurisdiction of the LocalUnion where such work is being performed or is to beperformed." However, the instant proceeding is similar1" The referral plan describes the number of employees an employermay hire directly and under what circumstances; how the union shallregister, select, and refer applicants for employment; the order of referral;the local union's obligations; and provisions requiring both the employerand the local union to post "in all appropriate places all provisions relat-ing to the hiring arrangements set forth in this agreement."158 IRON WORKERS, LOCAL NO. 433to that situation which obtained in Iron Workers Local118, International Association of Bridge and StructuralIronworkers, AFL-CIO (Pittsburgh Des Moines Steel Com-pany), supra at 566, fn. 6, wherein the national agreementspecifically stated that the local agreement, called themultitrade project agreement, takes precedence over it;and therefore, the Board found:Although all subcontractors, including PDM,were required to sign the National Agreement,merely signing that preexisting agreement did notmake them part of the multiemployer unit createdby it since there must be an unequivocal intentionon the part of the employer to be bound by group,rather than individual, action. Schaetzel Trucking,Inc., 250 NLRB 321 (1980); New York TypographicalUnion 6 (Royal Composing Room, Inc.), 242 NLRB378 (1979). There is no evidence of such an inten-tion here.RPM is not listed as an employer in the District Coun-cil agreement nor has it been shown that it was amember of any multiemployer groups which have active-ly engaged in the negotiating of the agreement. Con-versely, Guy F. Atkinson Construction Company was amember of the Associated General Contractors of Cali-fornia, which was named as a signatory in the DistrictCouncil agreement. Finally, the duration and terminationprovisions of the memorandum agreement contains ap-propriate terms and conditions which would obtain inthe event the District Council agreement is no longer infull force and effect, indicative of the independence ofthe parties from the master agreement. Accordingly,even assuming arguendo, that the International agreementissue did not exist, there is no basis to find that Guy F.Atkinson Construction Company and RPM were in thesame multiemployer unit. As found in Moveable Parti-tions, Inc., 175 NLRB 915 (1969), the intent to becomepart of a multiemployer unit cannot be based solely onthe adoption by that employer of a contract negotiatedby a multiemployer association of which the employerwas not a member. There is no record evidence thatRPM authorized any association to negotiate on itsbehalf, engaged in any meaningful joint bargaining, nordid RPM authorize the District Council to negotiate onits behalf. See Texas Cartage Company, 122 NLRB 999(1959), where adoption of an areawide agreement by anemployer who never participated in group negotiationsand never authorized any agent to negotiate on its behalfdoes not make the employer part of the multiemployerunit. Cf. Laundry Owners Association of Greater Cincin-nati, 123 NLRB 543 (1959). Therefore, it is concludedthat RPM's adoption of contracts negotiated by the mul-tiemployer association is not a sufficient basis to find aclear intent to be included in a multiemployer unit andthat a unit comprised solely of its employees is inappro-priate or inconsistent. Further, the documents executedby RPM do not authorize any multiemployer associationto bargain on its behalf nor does it have to terminate anymembership in such multiemployer association before itcan terminate the memorandum agreement.In sum, it is found that RPM Erectors, Inc., was not amember of the same multiemployer unit as Guy F. At-kinson Construction Company. RPM Erectors' agree-ment is a separate contract between Respondent andRPM whereby RPM agreed to be individually bound bythe results of any future agreement between the Unionand the multiemployer association or associations thatnegotiated the District Council agreement. See New YorkTypographical Union 6, supra. Therefore, the Union couldnot lawfully require Kusterns to satisfy a dues arrearageincurred in the Atkinson bargaining unit as a conditionof employment in the RPM unit. See cases cited above.Assuming arguendo that RPM Erectors, Inc., was partof the same multiemployer unit as Atkinson, then counselfor General Counsel's argument, together with Respond-ent's rejoinder, must be considered. Kusterns' dues obli-gation would then have come under the District CouncilAgreement, which has a different union-security provi-sion than the International Agreement. As noted by theBoard in Iron Workers Local 118, et aL (Pittsburgh DesMoines Steel Company), supra at 566:Thus, it is well settled that a union lawfully mayseek the discharge of an employee whose dues arein arrears if it has a valid union-security clause in itscollective-bargaining agreement with the employer.The Radio Officers' Union of the Commercial Teleg-raphers Union, A.F.L [Bull Steamship Co.] v.N.LR.B., 347 U.S. 17, 40-41 (1954). Furthermore, avalid union-security clause can be enforced at thehiring hall level by a refusal to refer an employeewhose dues are in arrears, so long as the employeehas already worked for the statutory grace periodin the bargaining unit to which the collective-bar-gaining agreement containing the union-securityclause applies. Mayfair Coat & Suit Co., 140 NLRB1333 (1963). However, the Board has held that amember has become delinquent in dues under a con-tract covering one bargaining unit cannot be deniedemployment under a contract covering a separatebargaining unit without affording him the statutorygrace period in which to become current in his orher dues. [Citations omitted.]As noted above, if it were assumed that the dues obliga-tion was incurred by Kusterns while working for Guy F.Atkinson, and RPM is considered a member of the samemultiemployer unit, the issue is whether RPM's subse-quent entry into the International Agreement's differentunion-security clause applies.Inasmuch as the agreements do not clearly refer to orresolve the differences in their respective union-securityclauses, the obtaining rule is that stated in N.L R.B. v.International Union of Operating Engineers Local No. 12,supra at 548-549, as follows:Since both contracts were in force, the questionarises as to which took precedence with respect tothe Pisgah job. The provisions of these two con-tracts are inconsistent with each other and since thecontracts were entered into by the same parties andcover the same subject matter, it is a well settled159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinciple of law that the later contract supersedesthe former contract as to inconsistent provisions. Inre Ferrero's Estate, 142 Cal. App.2d 473, 298 P.2d604, 607, 608 (1956); Restatement, Contracts, Sec.408 (1932); 6 Corbin, Contracts, Sec. 1296 (2d ed.,1962); 17A C.J.S. Contracts Sec. 379, at pp. 441-442(1963); 12 Cal.Jur.2d, Contracts, Sec. 123, at p. 235(1953).Since the International Agreement's union-securityclause supersedes the inconsistent provision in the Dis-trict Council provision, it is RPM as the sole signatoryto this agreement which comprises "the bargaining unitto which the collective-bargaining agreement containingthe union-security clause applies." Iron Workers Local118, et al. (Pittsburgh Des Moines Steel Company), supra.As initially found above, RPM Erectors, Inc., was notincluded in the same multiemployer unit as Guy F. At-kinson Construction Company and since Kusterns hadnot incurred any dues obligation while working for theRPM bargaining unit, he could not be required to payhis dues arrearages incurred while employed by Atkin-son as a condition precedent for referral to RPM. Alter-natively Respondent admittedly denied Kusterns' em-ployment referral to RPM which was covered by the In-ternational Agreement's union-security clause without af-fording him the contractual grace period of Section8(b)(2) of the Act, in which to become current in hissupplemental dues. Accordingly, it is found that Re-spondent violated Section 8(b)(1)(A) and (2) of the Actby failing and refusing to refer Kusterns to employmentby RPM on November 20 and 21, 1979.C. Alleged Coercion in Job ReferralsKusterns testified that on November 26, about 9 a.m.,several union members were looking at the referral book.One unnamed and otherwise unidentified member in-quired of Ward, "Is this all the jobs available for today?"Ward assertedly replied, "No, the damn best job I-Iback door[ed] them already [sic]." Kusterns was notaware of jobs that were "backdoored."Wardlsdid not recall the incident and specificallydenied telling anyone that they had backdoored the bestjobs. He indicated that it was unlikely that he made thecomment since there was a plethora of jobs at the time;that backdooring traditionally occurred when jobs werescarce. There was no allegation or showing that theUnion did engage in backdooring, nor was there anyclear showing that the asserted abundance of work ren-dered the potential for favoritism so remote as to com-pletely eliminate the coercive impact of the assertedstatement. Counsel for Respondent made a motion to dis-miss this allegation as de minimis and, because Kusternssmiled and laughed while testifying on this matter in amanner indicating that the comment, if made, was a joke,which was not coercive and which did not appear "tohave any impact upon anybody." Respondent's counsel,during direct examination by counsel for the Generalt3 It is undisputed that Ward is an agent of Respondent. Further, thereis no allegation that RPM is also responsible for any of the Union's ac-tions. RPM has not been made a party hereto, hence RPM's culpability isnot in issue.Counsel, tried to note on the record that Kusterns smiledand laughed when he stated Ward's "backdoored" com-ment. He was requested to pursue the matter on cross-examination, which he failed to do. Kusterns' demeanordid not bespeak jest or, conversely, actual intimidation.As the Board stated in United Steelworkers of America,Local 1397, AFL-CIO (United States Steel Corporation,Homestead Works), 240 NLRB 848, 849 (1979):In judging whether Bekich's statements to Diazviolated Section 8(b)(1)(A) of the Act, the test ofmisconduct is not what Bekich may have subjec-tively intended by his comments, nor whether anyemployee was, in fact, coerced or intimidated bythe remarks. Rather, the test is whether the allegedoffender engaged in conduct which tends to restrainor coerce employees in the rights guaranteed themin the Act. United Steelworkers of America, AFL-CIO-CLC, Local Union 5550 (Redfield Company, aDivision of Outdoor Sports Industries), 223 NLRB854, 855 (1976); Local 542, International Union ofOperating Engineers, AFL-CIO v. N.LR.B., 328F.2d 850, 852 (3d Cir. 1964), enfg. 139 NLRB 1169(1962), cert. denied 379 U.S. 826 (1964).Respondent also argues that Kusterns is not a crediblewitness, demonstrating a lack of clear memory.The fact that Ward initially stated he could not recallmaking the statement, his admission that backdooringwas commonly discussed at the union hall, albeit in ajoking manner, hence he may have mentioned backdoor-ing, saying "You can't even backdoor a job," prior todenying making the statement, are inconsistent state-ments which, cojoined with demeanor and inherent prob-abilities, lead me to credit Kusterns.ConclusionAs here pertinent,14Section 8(b)(1)(A) of the Actmakes it an unfair labor practice for a labor organizationto restrain or coerce employees in the exercise of theirrights guaranteed by Section 7 of the Act. Ward's state-ment that the best jobs were being backdoored couldreasonably be expected to restrain or coerce the employ-ees in their rights under Section 7, particularly where, ashere, the Union has previously been found to have un-lawfully backdoored job applicants in derogation of itsobligations as exclusive job referrer. 1sContrary to Respondent's assertion, this is not a deminimis violation nor is it isolated, as AdministrativeLaw Judge Richard D. Taplitz found in International As-sociation of Bridge, Structural and Ornamental Iron Work-ers, Local No. 433 (The Associated General Contractors ofCalifornia, Inc.), 228 NLRB 1420, 1438 (1977), that theGeneral Counsel had established that 76 employees werebackdoored by Respondent to jobs in violation of thehiring hall procedures. "In the instant case, Respondenthas not operated its hiring hall in a way that was neces-14 It is not alleged nor could it reasonably be contended that the state-ment was purely an internal union matter beyond the reach of Sec.8(bXIXA).Ia International Alliance of Theatrical Stage Employees Local Na 7(Universal City Studiosa Inc.), 254 NLRB 1139 (1981).160 IRON WORKERS, LOCAL NO. 433sary for the effective performance of its function of rep-resenting employees." Instead, it was found that Re-spondent operated its hiring hall in such a manner as todeny applicants their rights to fair representation. Fur-ther, there was no showing that the comment was madein a friendly or joking manner or that the plethora ofjobs obviated or eliminated the impact of the statementas a warning to employees that the favor and goodwillof responsible union officials is to be nurtured and sus-tained. International Longshoremen's Association, LocalNo. 1581, AFL-CIO (Elias Gonzales Guerra), 196 NLRB1186 (1972), enfd. 489 F.2d 635 (5th Cir. 1974). Thus Ifind that Respondent, by Ward's statement during em-ployee review of the dispatch book, violated Section8(b)(1)(A) of the Act. Accordingly, the motion to dismissthe applicable portion of the complaint is denied.D. Alleged Threatening and/or Coercive ActionsRegarding the Dispatch BookThe complaint alleges that:On or about December 10, 1979, at Respondent'shall, Respondent, through Mattavich,'6threatenedindividuals on the referrals list with physical harmwhen they asked to see the dispatch book'7inorder to discourage them from making such re-quests in the future.It is uncontroverted that the dispatch book is main-tained by the business agent assigned to dispatch employ-ees. Kusterns reviewed the dispatch book on occasionand was never denied access to the record, except, he as-serts, on December 10, 1979. Kusterns could not recall ifMattavich gave him access to the dispatch book on anyof the other occasions he reviewed the record. Accord-ing to Kusterns, when he arrived at the union hall, therewere a lot of people reading the "out-of-work book,"one of whom handed him the book. While he was read-ing the calls available on that day, Tom Wagner, as busi-ness agent employed by the Union, requested the book topermit him to note in it an incoming job call from acompany. Kusterns complied and, when Wagner fin-ished, he returned the book to Kusterns who again start-ed to read it. About a minute later, Mattavich requestedthe book to "dispatch out" some members, and Kusternscomplied. When Mattavich completed the dispatchingabout 10 to 15 minutes later, Kusterns again asked to seethe book.Kusterns then testified that:Mr. Mattavich replied to me ..."Fuck you, youhaven't got any God damned business in this hall.Get your ass out of here."And I told him, "I got just as much business inthis hall as anybody else." And he say-pointed outto the door, "Well, why don't you take a tripdowntown?"'6 Matt Mattavich is a business agent with the Union.17 The dispatch book is a union record listing the jobs to be filled, thename of the company, the job classification, and the individuals, if any,who were dispatched to the job.And I-I asked him again for the book, and hetold me, "Why don't you do something about?"And I told, "I'm going to do something about, I'mgoing to take the-if you give the book away toanybody else in this hall, I'm going to take thebook, I'm going to take it to my car and read it,and you do whatever damn please you."So Mr. Mattavich stood on the-on thepodium,'8holding the book, in an angry manner,'9and kept telling me, "Why don't you do somethingabout it?" After that incident I just left. I didn'thave any-that's all there was.According to Kusterns, Mattavich made these statementsin a loud voice. He claims to have mentioned the inci-dent to Lansford after the hall was closed and Lansfordsaid he had the right to look at the book and he would"take care of it."20Mattavich testified that he was the only dispatcher atthe time and that he was very busy, in need of the dis-patch book, when Kusterns, who had the book once andvoluntarily returned it,21requested the book a secondtime when Mattavich was using it, had to record anotherjob, and to make more dispatches since some bids hadbeen made on jobs. Accordingly, he stated, he refused togive Kusterns the book in a normal tone of voice with-out using profanity and he did not say, "Come and getit." According to Mattavich, he did not tell Kusterns hecould have the book when he was done, for that was amatter of custom of which Kusterns had knowledge.ConclusionsBased on demeanor, demonstrated clarity of recollec-tion, and Kusterns' candor that he used profanity in talk-ing to Mattavich, not an unusual occurrence at the hall,Kusterns' testimony, as stated above, is credited. Thistestimony does not reveal a threat of physical harm andRespondent, in its motion to dismiss, so argues. Howev-er, the fact that Lansford admitted that Kusterns had aright to the book and the Union's practice regardingaccess to the book were facts placed in evidence withoutobjection. Therefore, the question of whether Matta-vich's refusal to give Kusterns the book when so request-ed after finishing dispatching employees was violative ofSection 8(b)(1)(A) of the Act was fully and fairly triedwith no allegation of deprivation of due process.As the Board found in Local No. 324, InternationalUnion of Operating Engineers, AFL-CIO (Michigan Chap-ter, Associated General Contractors of America), 226L The podium was in a glass enclosure.'i Kusterns later stated that Mattavich held the book in his right hand,that the right arm was bent at a right angle and his hand was approxi-mately ear level. Then he dropped his hand and the book was no longervisible.20 Lansford did not appear and testify."' Counsel for the General Counsel asserts that it is incredible thatKusterns, who had not finished reading the book, would voluntarily giveup the book and then ask for it back when Mattavich finished with it.Hence it is argued that Mattavich's testimony is not credible. This argu-ment is found to be without merit for it overlooks the possibility thatKusterns may have finished his review of the book and then, upon reflec-tion, wished to double check an item or look at an additional matter ini-tially not read.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 587 (1976), a union which operates an exclusivehiring hall must, under the doctrine of the duty of fairrepresentation, permit a referral applicant to view theunion's referral records. Cf. Bartenders' and Beverage Dis-pensers' Union, Local 165 (Nevada Resort Association), 261NLRB 420 (1982), and cases cited therein. Accordingly,I conclude that Respondent, through its agent, Matta-vich, refused Kusterns reasonable access to the dispatchbook thereby violating its duty of fair representation inviolation of Section 8(b)(1)(A) of the Act.E. Respondent's Other Defenses1. Res Judicata or collateral estoppelRespondent asserts that the issues presented in thiscase should be resolved through arbitration pursuant toSection 5M of the District Council Agreement, whichprovides:In the event any job applicant is dissatisfied with hisGroup Classification or his order of referral in thatsuch applicant claims he was not placed in theproper Group set forth above or is aggrieved by theoperation of the hiring arrangement or the provi-sions of this Section, such aggrieved job applicantmay appeal in writing within 10 (ten) days from theday on which his complaint arose to an AppellateTribunal consisting of a representative selected bythe Employers and a representative selected by theUnion and an impartial Umpire appointed jointly bythe Employers and the Union, and the decision ofthe Appellate Tribunal shall be final and binding.As noted by Administrative Law Judge Richard D. Ta-plitz, who considered the same clause in International As-sociation of Bridge, Structural and Ornamental Iron Work-ers, Local No. 433, supra at 1439-40:In International Association of Bridge, Structuraland Ornamental Ironworkers, Local 118, AFL-CIO(Bostrom-Bergen), 219 NLRB 467 (1975), the Boardruled on the same contract clause. The Administra-tive Law Judge in that case held that the aggrievedparty was opposed to the position of the Union, andthere was no assurance that representatives of theemployers or the union, who together with an im-partial umpire, composed the appellate tribunalwhose decision was final and binding, would fairlyrepresent the aggrieved party in his grievanceagainst the union's administration of the hiring hall.The Board agreed with the Administrative LawJudge that the issue should not be deferred to arbi-tration under the Collyer doctrine, 192 NLRB 837(1971), noting that the union was represented on thetribunal but that the employees were not. In addi-tion, deferral to arbitration is inappropriate wherethe interests of the aggrieved employee are in ap-parent conflict with the interests of the parties tothe contract. Local Union 675, International Brother-hood of Electrical Workers, AFL-CIO (S & M Elec-tric Co.), supra. In the instant case, the interests ofthe discriminatees who were deprived of referralfrom the hall are in clear conflict with the interestsof the Union.The Board affirmed Administrative Law Judge Taplitz.The logic of the Board's prior decisions on this issue stillobtains in this case which also involves a clear conflictof interest between Kusterns and the Union. Therefore,deferral is found to be inappropriate.Also, Respondent, on the day this hearing occurred,filed a complaint in district court seeking declaratoryrelief alleging that the suit filed in 1977 by Kusterns inAction No. 00317, Los Angeles Superior Court, and ap-pealed, resulted in the finding that there was a contrac-tual remedy available. This state court action assertedlylitigated the issue of contractual remedy and, in the situa-tion which obtained in International Association of Bridge,Structural and Ornamental Iron Workers Local No. 433,supra, the state court's decision should estop this action,even if filed prior to the events complained of herein.Respondent argues that N.L.R.B. v. Walter E.Heyman, d/b/a Stanwood Thriftmart, 541 F.2d 796 (9thCir. 1976), is dispositive of the issue requiring the Boardto be bound by the decision of the State of California.This argument is not persuasive for the Heyman case in-volved a contract review proceeding brought in Federalcourt pursuant to Section 301 of the Act. As the courtnoted in Danculovich v. Peter Eckrich and Sons, 110LRRM 2110 at 2112, 97 LC ¶ 10,018 (D.C. Mich. 1982):It cannot be said that plaintiff's claim ...is eitherperipheral to the federal scheme or so touches localconcern as to require protection exceeding that pro-vided by the NLRB. Accordingly, the claim doesnot fall within the class of cases which constituteexceptions to the preemption doctrine.Similarly, Respondent has failed to demonstrate withany particularity or clarity why this case should be con-sidered an exception to the preemption doctrine nor canany such basis be inferred from the salient facts consid-ered herein. Further, as the court observed in Gulf StatesManufacturers, Inc. v. N.L.R.B., 598 F.2d 896 at 901 (5thCir. 1979):Section 10(a) of the Act explicitly provides that theBoard's power to prevent unfair labor practices"shall not be affected by any other means of adjust-ment or prevention that has been or may be estab-lished by agreement, law, or otherwise ...." Ac-cordingly, the "parties cannot by contractual agree-ment divest the Board's function to operate in thepublic interest." Boire v. Int'l Brotherhood of Team-sters, 479 F.2d 778, 803 (5th Cir. 1973).Also, Respondent's initiation of action in Federal courton the date of this hearing does not deprive the Board ofits exclusive statutory jurisdiction under Section 10(a) ofthe Act to adjudicate unfair labor practice disputes orsuspend its obligation to proceed with such adjudication.Aacon Contracting Company, Inc., 127 NLRB 1250(1960); La Mirade Trucking Inc. v. Teamsters Local Union166, International Brotherhood of Teamsters, Chauffeurs,162 IRON WORKERS, LOCAL NO. 433Warehousemen and Helpers of America, 538 F.2d 286, 288(9th Cir. 1976), cert. denied 429 U.S. 1062 (1977); Fiber-board Paper Products Corp. v. East Bay Union of Machin-ists, Local 1304, 344 F.2d 300 (9th Cir. 1965), cert. denied382 U.S. 826.Respondent's reliance on Republic Steel Corp. v.Maddox, 379 U.S. 650 (1965), as requiring exhaustion ofcontractual remedies, is misplaced for the Court thereinnoted that there were cases which justify exceptions tothe rule of fostering resolution of contract disputesthrough arbitration such as those exceptions establishedunder the Collyer doctrine, supra.22In sum, I find that Respondent violated Section8(b)(1)(A) and (2) of the Act by failing and refusing todispatch Kusterns to employment by RPM Erectors,Inc., at Lankersheim Boulevard, North Hollywood, Cali-fornia, on or about November 20, 1979. Respondent vio-lated Section 8(b)(IXA) of the Act by telling job appli-cants that the best jobs were "backdoored" in derogationof established contractual hiring hall procedures. Re-spondent also violated Section 8(b)(IXA) of the Act byviolating its duty of fair representation to Kusterns bydenying him the right to review the dispatch book.2. Mitigation of remedy soughtRespondent argues that Kusterns failed in his obliga-tion to mitigate damages because he bid on very fewjobs. That he was probably ineligible for referral to thosejobs, it is urged, is not persuasive for it was due to hisown personal choice to "take himself out of the labormarket by failing to comply with his union-security obli-gation, an obligation sanctioned by the Board." CitingDeLorean Cadillac, Inc. v. N.LR.B., 614 F.2d 554 (6thCir. 1980).The DeLorean decision, ibid., is a review of a Supple-mental Decision and Order of the Board which awardedbackpay. In the instant proceeding, there was no evi-dence adduced regarding the specific jobs Kusterns mayhave been eligible for in light of the decision herein ortangible evidence probative that Kusterns "breached hisduty to mitigate his losses." Id. at 555. Therefore, it isfound that mitigation of Respondent's liability for back-pay has not been shown to be warranted at this juncture.Accordingly, it is concluded that this issue would mostappropriately be considered during the compliance phaseof the proceeding.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the business oper-ations of the Employer set forth in section, I above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend22 It is noted that in the case cited by Respondent, the Court empha-sized that the employee who asserted the employer was guilty of wrong-doing had the union to represent him, unlike the instant case where theUnion's interests are hostile to those of the employee. See N.LR.B. v.Brotherhood of Railway, Airline and Steamship Clerks, 498 F.2d 1105,1109-10 (5th Cir. 1974); Cf TIME-DC, Inc. v. N.LR.B., 504 F.2d 294,303 (5th Cir. 1974); and Kansas Meat Packers, a Division of Aristo Foods,198 NLRB 543 (1972).to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(bXIXA)and (2) of the Act, I recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I recommend that Respondent be ordered to operateits exclusive hiring hall in a nondiscriminatory manner.In Sheet Metal Workers' Union Local 355. Sheet MetalWorkers' International Association, AFL-CIO (ZinscoElectrical Products), 254 NLRB 773 (1981), and IronWorkers Local 118, International Association of Bridge andStructural Ironworkers, AFL-CIO (Pittsburgh Des MoinesSteel Company), 257 NLRB 564 (1981), the Board heldthat where a union's refusal to refer a job applicant toemployment in violation of Section 8(b)(XA) and (2) ofthe Act is not accompanied by a finding of culpability onthe part of the employer, the remedy established in Penand Pencil Workers Union Local 19593, AFL (Parker PenCompany), 91 NLRB 883 (1950), of tolling a union'sbackpay liability 5 days after it notifies both the employ-er and the employee that it no longer objects to the em-ployee's employment, is no longer applicable. Accord-ingly, Respondent should be ordered to make Kusternswhole for any loss of pay or other benefits he may havesuffered by reason of the discrimination against him fromthe date of Respondent's unlawful conduct until he ob-tains the employment which he would have had were itnot for Respondent's unlawful conduct, substantiallyequivalent employment with RPM Erectors, Inc., or sub-stantially equivalent employment elsewhere. Backpayshall be computed in the manner set forth in F. W Wool-worth Company, 90 NLRB 289 (1950), with interestthereon as prescribed in Florida Steel Corporation, 231NLRB 651 (1977).23 Respondent, as is usually the case,shall be afforded the opportunity to present evidencethat its backpay obligation should be mitigated becauseof Kusterns' actions.It is further recommended that Respondent be orderedto preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords pertaining to employment through its hiring halland all records relevant and necessary for compliancewith this recommended Order.CONCLUSIONS OF LAW1. RPM Erectors, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. At all times material herein, Respondent has been aparty to a collective-bargaining agreement with variousassociations and employers, under which Respondent op-erates an exclusive hiring hall. The criteria for dispatchfrom that hall are set forth in that contract.3s See, generally, Isis Plumbing & Hearing Ca, 138 NLRB 716 (1962).163 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Respondent violated Section 8(b)(1)(A) and (2) ofthe Act by failing and refusing to refer Waldo F. Kus-terns to employment by RPM Erectors, Inc., at Lanker-sheim Boulevard, North Hollywood, California, becausehe failed to pay dues although he was under no obliga-tion to do so in order to obtain such employment, andfrom telling Kusterns it is refusing to refer him for thisreason.5. Respondent violated Section 8(b)(IX)(A) of the Actby (a) telling employees that the best jobs had been"backdoored" in derogation of established contractualhiring hall procedures; and (b) by violating its duty offair representation to Kusterns by denying him the rightto review the dispatch book.[Recommended Order omitted from publication.]164